Citation Nr: 0920789	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of overpayment of VA compensation 
benefits in the amount of $12,340.50.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1968 to October 1970.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2004 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

This claim was remanded by the Board in May 2007 for 
additional development.  The Veteran's claims folder has been 
returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

One reason for the Board's May 2007 remand was to schedule 
the Veteran for a hearing at the RO.  

The Veteran was initially scheduled to appear for a 
videoconference hearing before a Veterans Law Judge in April 
2009.  On the day of his hearing, the Veteran indicated that 
he was unable to appear for his hearing and requested that 
such be rescheduled.  Later that same month, a Veterans Law 
Judge granted the Veteran's Motion to Reschedule Hearing.

In a statement received by the RO on May 15, 2009, the 
Veteran elected a Travel Board hearing, rather than a 
videoconference hearing.

Pursuant to 38 C.F.R. § 20.700(a), the Veteran's request for 
a personal hearing before a Veterans Law Judge at the RO 
should be honored.  A remand of the case for this purpose is 
therefore required.
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the Veteran for a 
Travel Board at the RO.  The Veteran 
should be notified of the date, time 
and place of such a hearing by letter 
mailed to his current address of 
record, with a copy to his 
representative.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



